Citation Nr: 0024747	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral leg cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1957. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to service connection for bilateral leg cramps.


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
show that his bilateral leg cramps are related to a disease 
or injury in service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
service connection for bilateral leg cramps.  38 U.S.C.A. §§  
1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 1991 & Supp. 
2000), 38 C.F.R. § § 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A separation examination from July 1957 noted that the 
veteran had cramps in his legs occasionally.  The veteran's 
lower extremities were evaluated as normal.  

In a March 1987 claim, the veteran described in-service 
illnesses and injuries of being sick with strep throat, pain 
in the left hip and infrared light burn, and being sick from 
a shot.  

In April 1987, the RO requested all available service medical 
records from the National Personnel Records Center (NPRC).  
In April 1987, the NPRC responded that no medical records 
were available due to fire, and that the physical exams could 
not be reconstructed.  

In April 1987, copies of VA Medical Center treatment records 
were submitted for the time period from 1986 to 1987.  In 
August 1986, the veteran was seen for his low back.  He had 
radicular pain in his left lower extremity from past the 
thigh down to the left foot.  The veteran underwent 
neurological testing in August 1986.  The conclusion from the 
testing was that the veteran had a mild peripheral neuropathy 
affecting the motor fibers of both tibial nerves, and severe 
sensory neuropathy affecting both sural nerves.  There was no 
evidence of a L-S radiculopathy or axonopathy.

At the veteran's May 1987 VA examination, he reported pain in 
his left leg.  It was noted that the veteran presented 
himself for a nonservice connected pension examination 
because of a bad back and upper and lower left leg.  The 
examiner's clinical impression was discogenic disease at L4-
L5 with left sciatic reference.  

In a November 1987 statement, the veteran asserted that in 
service he had pain in his left hip and trouble with his left 
leg.  

In a lay statement dated March 1988, the person making the 
statement noted that the veteran was given a shot in service 
which made him jump and twitch around.  

The veteran was afforded a hearing before the RO in April 
1988, a transcript of which has been associated with the 
claims folder.  The veteran testified that after a penicillin 
injection in service, his hip and left leg started jumping.  
He described the jumping as an involuntary type of thing.  

In August 1988, the RO requested the complete service medical 
records of the veteran's, to include entrance and separation 
examinations.  In October 1988, the NPRC responded that the 
clinical records from "F.E. Warren" and Shaw Air Force 
Based failed to list the veteran.  

The veteran underwent a VA examination in March 1998 for his 
hip.  It was noted that pain was confined to the gluteal area 
on the left, and that there was no radiation of pain down the 
leg.  

In a June 1998 statement, the veteran enclosed medical 
records for the time period from 1986 to 1998 from VA Medical 
Centers in Rivera Beach, Florida, East Orange, New Jersey, 
and West Palm Beach, Florida.  The veteran asserted that he 
had requested records from two private physicians who had 
treated him for leg cramps.  The veteran wrote that he would 
forward them when he received them.  

VA Medical Center treatment records from 1986 to 1998 were 
submitted.  The veteran was seen on May 14, 1990, and 
described leg cramps since service.  The veteran stated that 
the pain was worse, especially yesterday.  The veteran 
described pain worse when walking, sometimes when at rest.  
The examiner's diagnosis was muscle strain both calves, 
lumbar radiculitis.  The veteran was seen on May 24, 1990, 
and described bilateral leg cramps over 30 years.  It was 
noted that the veteran's cramps in his legs had improved, but 
were not totally relieved.  Diagnosis was cramps - stable.  
Analgesic balm was prescribed.  The veteran was seen in 
September 1990.  Assessment provided was leg cramps.  The 
veteran was seen in June 1991 and diagnosed with peripheral 
neuropathy.  In 1994 and 1995, the veteran was prescribed 
quinine sulfate and balm for his leg cramps and sore muscles.  
The veteran was seen in November 1995 for leg cramps.  

In the veteran's May 1999 Substantive Appeal, he asserted 
that his problem first started when he was going through 
basic training in upstate New York.  He stated that they were 
out on bivouac and it began to rain and turned very cold.  He 
stated that he did not have any dry clothes to change into.  
He stated that the only cover they had were unheated pup 
tents.  He stated that the first leg cramps he experienced 
were when he remained in wet clothes under the pup tent.  He 
stated that he reported to sick call in the field for the leg 
cramps, but did not remember what medication he was given.  
He asserted that after 4 days of exposure, he finally 
received dry clothes to change into.  He asserted that after 
that incident, he occasionally experienced leg cramps.  

He described being exposed to cold conditions in Wyoming 
during service when his leg cramps would return.  He 
described being exposed to more cold weather in Korea, and 
indicated that upon discharge, he sought treatment for his 
leg cramps and was prescribed relaxants and pain medication.  
He stated that he had tried to obtain medical evidence from 
physicians that had treated him, but never received replies.  
He wrote that the VA had taken care of this problem since 
1985, and had prescribed quinine sulfate, 300 mg. for leg 
cramps.  He wrote that he was now taking soda with quinine as 
an ingredient, and taking vitamin B1 to help with leg cramps.  
He asserted that it was not his fault that records not in his 
control were burned.  He asserted that he should have been 
given a VA examination.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 2000, a transcript of which has been 
associated with the claims folder.  He asserted that he first 
began to suffer from cramps in his legs while in basic 
training in Sampson, New York.  He described being in the 
cold in pup tents.  He stated that he was put in a tent to 
keep warm and given aspirin.  He asserted that he also 
experienced leg cramps in Cheyenne Wyoming when he was 
exposed to cold.  He stated that he went to a hospital out 
there, but could not remember what they gave him.  He 
described being put as a barracks guard where he did not have 
to march.  He stated that he had the same problem in Korea 
and that it had continued until the present day.  He 
described being treated for his leg cramps at the VA 
hospitals in East Orange, Riviera Beach, West Palm Beach, and 
Port Richey.  He stated that he drank soda with Quinine to 
treat it. 

He asserted that he had flare-ups of his legs 10 or 12 times 
per month.  He asserted that he had filed a claim for leg 
cramps at the same time that he filed his claim for his hips, 
but that it never came up.  He stated that a Dr. Cano in 
Spotswood on Main Street had treated him in the early 1960s 
for his leg cramps, but that he had died.  He stated that a 
Dr. Grover in Sayerville had treated him for his leg cramps 
around 1977 or 1978.  He stated that he had tried to get in 
touch with him, without success.  He stated that a Dr. 
Agawald on Route 27 in Edison had treated him around 1983.  
The veteran asserted that he did not get frostbite in 
service, but had been very cold.  He stated that had had been 
treated pretty regularly for his leg cramps at VA facilities 
since 1985.  He stated that he was totally disabled for his 
back.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection may also be granted for a 
chronic disability, on a presumptive basis, if it is shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

It is clear that the veteran suffers from current disorders 
of his legs, including leg cramps.  The veteran was seen in 
May 1990 describing leg cramps since service.  Diagnosis was 
muscle strain.  The veteran was seen in September 1990, and 
an assessment of leg cramps was provided.  The veteran was 
seen in August 1986 for his low back, and it was noted that 
he had radicular pain in his left lower extremity from past 
the thigh down to the left foot.  It is the veteran's 
contention that his current leg cramps are related to leg 
cramps he suffered from in service.  

The medical record is devoid of a medical opinion linking the 
veteran's current leg cramps to service.  In fact, the first 
documented post-service medical evidence of a disorder 
involving the veteran's legs is not until 1986, more than 25 
years after service.  The veteran contended at his Travel 
Board hearing that he was treated for his leg cramps in the 
1960s, 1970s, and 1980s, but that he was not able to obtain 
those records.  

The only service medical record available is the veteran's 
separation examination from July 1957 which noted that the 
veteran had cramps in his legs occasionally.  However, the 
veteran's other service medical records are unavailable as 
they were apparently destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Court has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the RO twice attempted to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The NPRC replied 
in April 1987 that no medical records were available due to 
fire, and that the physical examinations could not be 
reconstructed.  In August 1988, the RO requested the complete 
service medical records of the veteran's, to include entrance 
and separation examinations, and in October 1988, the NPRC 
responded that the clinical records from "F.E. Warren" and 
Shaw Air Force Based failed to list the veteran.  Further, 
the RO notified the veteran of the absence of his service 
medical records.  In light of the foregoing, it is determined 
that the RO has expended sufficient efforts to procure 
alternative service medical records for the veteran.  See 
Hayre v. West, 188 F. 3d 1327, 1332 (1999).  

For the reasons described below, the veteran is not 
prejudiced by the absence of his service medical records.  In 
many respects, the veteran's case is factually similar to 
Wade v. West, 11 Vet. App. 302 (1998).  In Wade, the veteran 
asserted entitlement to service connection for bilateral 
hearing loss and for tinnitus.  In affirming the Board's 
denial of the veteran's appeal on the ground that he had not 
submitted well-grounded claims, the Court held that because 
none of the medical evidence related the veteran's current 
hearing loss or tinnitus to service, his claims were not well 
grounded.

As in Wade, the veteran's service medical records were 
apparently destroyed in the 1973 fire at the NPRC in St. 
Louis.  With respect to the veteran's contention regarding 
the destruction of his service medical records, the Court 
stated,

[T]he appellant argues on appeal that, 
although "the BVA consistently denies 
the origin and nexus" of his current 
conditions, his [service medical records] 
would document the claimed bombing 
incident, and apparently believes that 
the records, which are unavailable due to 
no fault of his own, would be sufficient 
to well ground his claim.  We note 
initially that, for purposes of this 
appeal, we have assumed the truth of the 
appellant's description of the events in 
service.  However, as discussed above, 
the veteran has failed to submit 
sufficient evidence of a causal nexus 
between those events and his current 
condition.  Even if his [service medical 
records] were available, those records 
could not demonstrate the relationship 
between the appellant's alleged in-
service injury and his condition today.

Wade, at 306.

Because, in this case, as in Wade, the case turns on whether 
there is competent medical evidence of a nexus between the 
claimed condition (here, bilateral leg cramps) and service, 
the absence of the veteran's service medical records is not 
dispositive of the instant appeal.  With or without the 
service medical records, there still remains a lack of a 
medical nexus between the bilateral leg cramps and service.  

Where, as here, the determinative issue involves a medical 
matter, competent medical evidence to the effect that the 
claim is plausible is required. Grottveit v. Brown, 5 Vet. 
App.  91, 93.  Although the veteran asserts that his 
bilateral leg cramps are related to service, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge, such as linking his current leg cramps to service. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As medical evidence linking the veteran's current bilateral 
leg cramps to service has not been submitted, the veteran's 
claim of entitlement to service connection for bilateral leg 
cramps is not well grounded.  Epps, supra; Caluza, supra.  

In the absence of a well-grounded claim, the appeal for 
service connection must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).  As the veteran's claim is not well 
grounded, the benefit of the doubt rule is not applicable.  

As explained above, where a claim is not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim.  Accordingly, VA 
does not have a duty to provide the veteran with a VA 
examination that would ascertain the etiology of his leg 
cramps.  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete an application for a claim.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veteran Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this instance, the RO has associated with the file all 
available pertinent information, and VA has not been placed 
on notice that relevant evidence exists or could be obtained, 
which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Further, the RO fulfilled its obligation under section 
5103(a) in its statement of the case that informed the 
veteran of the reasons for the denial of his claim.  By this 
decision, the Board is also informing the veteran of the type 
of evidence which is lacking and that which is needed to 
well-ground his claim.


ORDER

Entitlement to service connection for bilateral leg cramps is 
denied, as not well-grounded.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



